             Case 1:21-cv-00604-JMF Document 15 Filed 02/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
BENJAMIN A. BRUMMETT,                                                  :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :       21-CV-0604 (JMF)
                                                                       :
CAPITAL ONE BANK (USA) NATIONAL                                        :    ORDER OF DISMISSAL
ASSOCIATION, et al.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       The Court having been advised at ECF No. 14 that all claims asserted herein against
Defendant Equifax Information Services, LLC have been settled in principle, it is ORDERED that
the above-entitled action be and is hereby DISMISSED and discontinued without costs, and without
prejudice to the right to reopen the action within sixty days of the date of this Order if the
settlement is not consummated.

       To be clear, any application to reopen must be filed by the aforementioned deadline; any
application to reopen filed thereafter may be denied solely on that basis. Further, requests to
extend the deadline to reopen are unlikely to be granted.

       If the parties wish for the Court to retain jurisdiction for the purposes of enforcing any
settlement agreement, they must submit the settlement agreement to the Court by the deadline to
reopen to be “so ordered” by the Court. Per Paragraph 4(B) of the Court’s Individual Rules and
Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to
enforce a settlement agreement unless it is made part of the public record.

       Any pending motions are moot. All conferences are canceled. Plaintiff is directed to serve
a copy of this Order on Defendant Equifax Information Services, LLC and file proof of service
within two business days of this Order.

        As Defendant Equifax Information Services, LLC was the only remaining Defendant in this
case, the Clerk of Court is directed to close the case.

        SO ORDERED.

Dated: February 23, 2021
       New York, New York                                     _______________________________
                                                                     JESSE M. FURMAN
                                                                   United States District Judge
